DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 2011/0227519 A1) in view of Hatsuda (JP 2007166830 A).
Regarding claims 11 and 17, Horng discloses a motor controller (e.g. Fig. 6: 2) that controls rotation of a sensorless brushless motor ([0034]) including a rotor (Fig. 7a: 12) that includes a magnet including magnetic poles (Fig. 7a: 121), and a stator (Fig. 7a: 11) that includes coils of a plurality of phases (e.g. Fig. 7a: U1, V1, W1), the motor controller comprising: 
an energization pattern determiner (Fig. 6: 2) that determines an energization pattern (e.g. fig. 7b) that specifies a coil to be energized from the coils of a plurality of phases (e.g. [0035]); and 
a current supply (e.g. Fig. 7a: inverter M1-M6) that supplies a current to the coil based on the energization pattern; 
wherein assuming that an energization period is a time from determination of the energization pattern to determination of a next energization pattern, the energization pattern determiner includes: 
a first operation mode in which the energization period (e.g. [0046] & Fig. 7b: R1-R4) is determined based on a rotation speed of the rotor (e.g. [0046]: closed loop control based on speed); and 
a second operation mode in which the energization period (e.g. [0045] & Fig. 7b: T1-T2) is longer than in the first operation mode; and 
at a start of activation of the sensorless brushless motor, the energization pattern determiner passes through a plurality of energization periods in the second operation mode, and then shifts to the first operation mode (e.g. Fig. 7b: at the start, second operation mode runs 2 times, i.e. T1 & T2, before the first operation mode (i.e. R1-R4), and
the energization pattern specifies an in coil into which the current flows and an out coil into which the current flowing through the in coil flows via a neutral point (e.g. Figs. 6-7: the coils are connected in Y-connection and switches correspond to respective coils are controlled in the specified energization pattern; thus, the in coil and out coil are specified in the energization pattern and the in coil and out coil are connected via neutral point).
Horng fails to disclose, but Hatsuda teaches when the energization pattern determiner operates in the second operation mode, the current supply supplies, to the coil, a current having a waveform in which an elapsed time from an energization start to a maximum value is shorter than an elapsed time from the maximum value to an energization end ([0035] & Fig. 8c).  
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Horng with the teachings of Hatsuda to shorten the time from energization start to a maximum value so as to reduce switching loss by minimizing number of switching per rotation cycle.
Regarding claims 13 and 19, Horng discloses the energization period is constant in the second operation mode (e.g. Fig. 7b: T1 = T2).  
Regarding claim 15, Horng discloses a sensorless brushless motor (e.g. [0034]) comprising: a rotor (Fig. 7a: 12) including a shaft (inherently disclosed) extending along a central axis (Fig. 7a) and a magnet including magnetic poles (Fig. 7a: 121); a stator (Fig. 7a: 11) located in a radial direction of the shaft, and holding each of coils of a plurality of phases so as to face the rotor (Fig. 7a); and the motor controller according to claim 11 (see rejection of claim 11 above).  
Regarding claim 16, Horng discloses a fan (e.g. [0004-0005]) comprising: the sensorless brushless motor according to claim 15 (see rejection of claim 15 above); and an impeller attached to the shaft and rotatable with the shaft (e.g. [0004-0005]).  
Regarding claims 14 and 20, Horng discloses at the start of activation of the sensorless brushless motor, the pattern determiner determines the energization pattern at least two times in the second operation mode, and then shifts to the first operation mode (e.g. Fig. 7b).
Horng fails to disclose determining energization pattern at least three times or four times in the second operation mode; however, it would have been an obvious matter of design choice to determine three times or four times in the second operation mode since Horng discloses it is known to determine at least two times in the second operation mode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USP 233.  In addition, since applicant has not disclosed that three times or four times in the second operation mode solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with two times or any plurality of times in the second operation mode.
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to amended claims 11 and 17, Horng in combination with Hatsuda discloses the claimed invention since Horng (at least in Fig. 7b) discloses switches correspond to a pair of specific coils are controlled during a switching cycle and the coils are being connected in Y-connection (Fig. 6).  Thus, the combination of Horng and Hatsuda discloses the claimed invention with energization pattern specifies an in coil into which current flows and an out coil into which the current flowing through the in coil flows via a neutral point.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846